Citation Nr: 0201454	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  94-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether reduction of a 40 percent rating for service-
connected lumbar-thoracic strain was warranted.

2.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for thoracic strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that implemented a reduction to 20 
percent of the 40 percent rating assigned for service-
connected lumbar-thoracic strain, effective November 1, 1993.  
In April 1996, the Board, before remanding the case for 
further evidentiary development, split the issue on appeal so 
that it included the restoration claim as well as claims for 
increased ratings for service-connected lumbar strain and 
thoracic strain.  In February 1999, the RO assigned a 20 
percent rating for the veteran's lumbar strain and a separate 
10 percent rating for the veteran's thoracic strain, all 
effective November 1, 1993.  In August 1999, the Board once 
again remanded the case for further evidentiary development.



FINDINGS OF FACT

1.  A November 1990 rating decision granted service 
connection and assigned a 40 percent evaluation for lumbar-
thoracic strain, effective October 18, 1989.  After appellant 
had been issued an April 1993 notice of proposed rating 
reduction, an August 1993 rating decision reduced the 
evaluation for service-connected lumbar-thoracic strain from 
40 percent to 20 percent, effective November 1, 1993.  The 40 
percent evaluation for the service-connected lumbar-thoracic 
strain had been in effect less than 5 years.  

2.  That rating reduction was based in large part on January 
and February 1993 VA examinations, which did not reveal 
severe limitation of back motion or severe low back strain.  
Improvement in the service-connected back disabilities was 
shown, particularly on said latter examination, since ranges 
of back motion were clinically described as within normal 
limits without muscles spasms elicited.  

3.  The veteran's service-connected lumbar strain for the 
period on and subsequent to November 1, 1993 is manifested by 
complaints of pain on motion and no more than moderate 
limitation of low back motion.  Severe low back strain has 
not been more nearly approximated.  

4.  The veteran's service-connected thoracic strain for the 
period on and subsequent to November 1, 1993 is manifested by 
complaints of pain on motion with functional loss that 
equates to no more than severe limitation of thoracic spinal 
motion.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
lumbar-thoracic strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.71a, Diagnostic 
Code 5295 (1993).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected lumbar strain on and after November 1, 
1993 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (1993-2001).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected thoracic strain on and after November 
1, 1993 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5291 (1993-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Pertinent 
regulations (which implement the VCAA but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Except as otherwise provided, these 
regulations also are effective November 9, 2000.

It is the Board's conclusion that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision, the 
statement of the case, the supplemental statements of the 
case, the correspondence furnished the veteran, and the 
earlier Board remands, the veteran has been notified of the 
information and evidence necessary to substantiate his 
claims.  It appears that although pursuant to Board remands, 
the RO requested appellant to identify any additional, 
relevant medical records and assist the RO in obtaining them, 
he did not respond by identifying any such records.  See also 
May 1996, September 1999, and 2001 RO letters to appellant.  
Additionally, appellant has undergone a number of VA 
examinations prior to the rating reduction in question as 
well as more recently.  In light of the applicable laws and 
regulations as well as the evidence already obtained by the 
RO, adjudication by the Board of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).


Propriety of the Rating Reduction

The veteran and his representative contend that the veteran's 
service-connected lumbar-thoracic strain had not improved 
over time and its disability rating should not have been 
reduced from 40 percent to a 20 percent level.  See January 
1994 personal hearing testimony.  It is also requested that 
the veteran be afforded the benefit of the doubt.

A review of the record on appeal shows that, in November 
1990, the RO granted service connection for lumbar-thoracic 
strain and rated it as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (lumbosacral strain), effective 
October 18, 1989.  In April 1993, the RO first proposed the 
reduction of the 40 percent rating for service-connected 
lumbar-thoracic strain.  A letter advising the veteran of the 
reason for this proposal was also issued in April 1993.  In 
August 1993, the RO issued a decision that implemented the 
proposed reduction and set November 1, 1993, as the effective 
date for the 20 percent rating.  In a letter dated later in 
August 1993, the RO notified the veteran of the above 
decision.

The provisions of 38 C.F.R. § 3.105(e) (1993) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1993) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 40 percent rating 
by a letter dated in April 1993.  Thereafter, he was afforded 
an opportunity to have a pre-determination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e),(h) (1993).

Final action to reduce the 40 percent rating was taken 
pursuant to § 3.105(e) in August 1993.  The veteran was 
informed of this decision by a letter dated later in August 
1993.  The reduction was made effective beginning November 1, 
1993.  Consequently, it appears that the RO did not violate 
any of the procedures required under § 3.105--the veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted ("the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires").  38 C.F.R. § 3.105(e) (1993).  
It should also be pointed out that the reduction, taken 
within less than five years from the award of the 40 percent 
rating, is not governed by the provisions of 38 C.F.R. 
§ 3.344 (1993) regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c) (1993).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  To ignore the specific nature 
of the disability experienced by the veteran when assigning a 
rating violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2 (1993).

As noted above, service connection was granted for lumbar-
thoracic strain and this disability was rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1993).  Under the rating criteria that were in effect at the 
time of the August 1993 reduction, as well as today, 
Diagnostic Code 5295 provided that lumbosacral strain with 
only slight subjective symptoms warrants a noncompensable 
rating; with characteristic pain on motion warrants a 10 
percent rating; with muscle spasm on extreme forward bending, 
loss of lateral spine motion in a standing position warrants 
a 20 percent rating; and with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a.  A 40 percent rating is the 
maximum evaluation assignable under that Code.  

In the veteran's case, the original 40 percent rating was 
assigned on account of findings reported at March and August 
1990 VA examinations.  Specifically, at the March 1990 
general VA examination, the veteran reported a history of 
multiple back injuries while in military service.  
Thereafter, the veteran complained of chronic low back and 
mid-back pain, severe pain with prolonged sitting or 
standing, difficulty bending and lifting, and periodic 
tingling/numbness in the lower right extremity.  On 
examination, he had tenderness medial to the right scapula as 
well as at left L4-L5 area, he had "much" discomfort in his 
low back with forward bending, had reduced range of motion in 
his low back, and straight leg raising was positive on the 
right.  It was also noted that, during the examination, the 
veteran had difficulty sitting on both the chair and table 
because of back discomfort and, upon getting off of the 
examination table, held his back "very stiff" and moved very 
slowly.  The examiner opined that the tenderness medial to 
the right scapula was a muscle strain.  Neurologic findings 
included "2+/4+" deep tendon reflexes and essentially 
normal muscle strength in the lower extremities.  X-rays of 
the thoracic spine were normal and x-rays of the lumbar spine 
were "suggestive" of spondylolysis at L5 (but without 
spondylolisthesis).

Thereafter, at the August 1990 VA orthopedic examination, in 
addition to the complaints reported above, the veteran also 
complained of difficulty sleeping, driving, and watching 
movies due to back pain.  On examination, the low back had 
muscle spasms.  Ranges of back motion were flexion to 30 
degrees, extension to 0 degrees, and lateroflexion to 15 
degrees, bilaterally.  In addition, the examiner opined that 
the thoracic-lumbar spines moved "en block."  However, there 
was no pain to percussion or notch tenderness and 
neurological examination was negative.  The pertinent 
diagnosis was lumbar strain.  A December 1992 VA examination 
revealed essentially similar findings. 

On January 1993 VA examination, the examiner noted the 
history of veteran's in-service back injuries and treatment, 
as well as subsequent complains, as outlined above, including 
chronic back pain as well as periodic episodes of pain 
radiating down the right leg.  On examination, lumbar 
lordosis was normal and, in the lower extremities, muscle 
strength was normal, sensation was intact, and reflexes were 
3 plus.  Range of motion studies disclosed pain at L5-S1 with 
flexion to 45 degrees and rotation to 20 degrees.  Straight 
leg raising disclosed discomfort on the right at 
approximately 50 degrees and discomfort on the left at 
approximately 70 degrees.  X-rays of the lumbosacral spine 
showed no significant abnormalities.  The diagnoses were 
lumbosacral strain syndrome with radiculopathy involving the 
right leg in the L5-S1 distribution.

However, at the veteran's February 1993 VA examination, there 
was significant evidence of malingering as well as marked 
improvement in the veteran's back disability.  Specifically, 
at the February 1993 VA examination, after noting the medical 
history and complaints outlined above, the examiner observed 
normal lumbar lordosis, no evidence of muscle spasm, and 
lumbar spine ". . . range of motion was within normal limits 
for flexion, extension, side-bending and rotation."  It was 
opined that "Waddell testing for malingering was notable for 
overreaction, simulation via axial loading on the patient' 
skull, tenderness to grasping of the patient's skin and a 
nonanatomic distribution of sensory complaints . . ."  
Straight leg raising was negative, bilaterally.  The veteran 
was able to rise up on his toes and back of his heels without 
difficulty.  Musculature and sensory examinations of the 
lower extremities were normal.  Parenthetically, the Board 
notes that the VA examiner noted that the veteran offered 
very variable responses to musculature and sensory 
examinations and only with repeated encouragement and 
reprimanding cooperated with these examinations.  X-ray of 
the lumbosacral spine was within normal limits.  The 
diagnosis was chronic mechanical low back pain without 
evidence of a radiculopathy along with "[s]trong suggestion 
of nonorganic basis of [veteran's] low back pain."

As previously indicated, based upon the findings at the 
January and February 1993 VA examinations, the RO in a August 
1993 rating decision implemented the previously proposed 
reduction for the veteran's service-connected back disability 
from 40 percent to a 20 percent rating.  Tellingly, the 
medical evidence of record at the time of the August 1993 
reduction, as seen at the January and February 1993 VA 
examinations, clearly showed that the veteran's back 
disability was not manifested by either listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Nor was severe limitation of back 
motion clinically shown as to have warranted a 40 percent 
evaluation under other appropriate diagnostic codes such as 
Code 5292 for severe limitation of low lumbar spine motion 
(Code 5291 provides a maximum evaluation of only 10 percent 
for severe limitation of thoracic spine motion).  In fact, 
the examiner who conducted the February 1993 VA examination 
found no credible evidence of any significant back 
dysfunction and described ranges of motion as within normal 
limits.  Accordingly, the veteran did not meet the criteria 
for assignment of a 40 percent disability rating for his 
service-connected back disability at the time the August 1993 
rating decision implemented the rating reduction in question.  
Therefore, the RO's rating reduction was proper.



Increased Rating Claims

The veteran asserts that his back disorders have become worse 
over time.  He notes that the disabilities are manifested by 
chronic pain and limited range of motion, and thus they more 
nearly approximate those requirements needed to qualify for 
increased ratings.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Private and/or VA treatment records included, among other 
things, statements that the veteran was involved in a post-
service motor vehicle accident in March 1992 in which he 
sustained injuries to his upper and lower back.  See letters 
from M.P.V., M.D., dated in 1992; private treatment records 
from J.H.B., M.D., dated in 1992; and records from M.A.C., 
D.C., dated in January 1993.  The post-motor vehicle accident 
diagnoses included low back strain with possible herniated 
disc causing right sciatic pain, post-traumatic posterior 
disc herniation at L5-S1, and post-traumatic nerve root 
irritation.  Id.  An April 1992 magnetic resonance imaging 
(MRI) study disclosed a posterior disc herniation at L5-S1 
and spondylolisthesis at L5.  See April 1992 MRI report and 
addendum.  A June 1992 thermogram of the thoracic and lumbar 
spine was normal.  A June 1992 electromyographic study (EMG) 
found nerve root membrane irritability at L5-S1.

At the veteran's December 1992 VA examination, the veteran 
complained of low back pain with prolonged standing and 
sitting for long periods of time along with intermittent 
numbness radiating down his right leg.  Interestingly, the 
veteran did not report his March 1992 motor vehicle accident 
at this examination.  On examination, range of motion studies 
disclosed flexion to 45 degrees and rotation to 20 degrees.  
Straight leg raising was 50 degrees on the right and 70 
degrees on the left.  The diagnosis was lumbosacral strain.

The veteran testified at a personal hearing in January 1994.  
He reported that his low back disorder had become worse over 
time with the pain interfering with his sleep as well as his 
day to day activities such as helping to clean-up around his 
home.  The veteran also reported increased pain with 
prolonged standing and sitting and chronic numbness down his 
right leg.  The veteran treated the pain with Motrin and 
Tylenol as well as a back brace that he wore three to four 
times a week.  The veteran testified that he was attending 
college full-time but the back pain caused him to miss some 
time from school.  The veteran testified that he was in a 
motor vehicle accident in 1992, the accident aggravated his 
pre-existing back disorders, and following his initial care 
by an orthopedist, he saw a chiropractor for approximately 
one and a half years.  However, while the chiropractor 
adjusted his back and placed him on an exercise program, his 
back did not get any better.  The veteran went on to testify 
that, while he used to play a lot of sports, his back 
problems now kept him from playing. 

On February 1997 VA neurologic examination, the veteran 
complained of difficulty standing and sitting for long 
periods of time as well as difficulty driving and chronic 
numbness in the right leg.  The veteran also reported that he 
was unable to work because of low back pain.  On examination, 
ranges of back motion with pain were recorded as flexion to 
50 degrees, extension to 15 degrees, rotation normal, and 
lateral bending, bilaterally, to 20 degrees.  The veteran had 
paraspinal muscles spasm with tenderness in the L2-L4 area.  
Straight leg raising was to 45 degrees on the right side and 
60 degrees on the left side.  However, it was also observed 
that the veteran dressed and undressed normally.  
Parenthetically, the Board notes that, while scheduled, the 
veteran failed to report for a computerized tomography (CT) 
scan of the lumbosacral spine.  The diagnosis was history of 
neck and low back injury in the military with severe 
residuals.

On February 1997 VA orthopedic examination, the veteran 
complained of worsening low back pain as well as increased 
pain with standing and sitting.  He also reported that he 
last worked in June 1996, that he lost that job because he 
missed too much time from work because of low back pain, and 
that he was currently in school.  The veteran thereafter 
reported that he took Motrin, Tylenol, and/or Naprosyn for 
his pain.

On examination of the back, there was no tenderness of 
vertebral bodies, disc spaces, SI joints, paravertebral 
muscles, or sacrum.  There was no increased paravertebral 
muscle tension or spasm.  Straight leg raising, bilaterally, 
was negative.  It was noted that the veteran thereafter 
refused to have further examination and, at least for the 
cervical spine part of the examination, the examiner opined 
that "[i]t was quite obvious that the [veteran] was feigning 
to be in pain with the examination.  He moved his neck much 
farther during the history easily without any signs of pain 
than he would move his head during the physical examination.  
The difference between these amounts of movement was 
considerable which to me means he is obviously faking being 
in pain during the examination."  Thereafter, the examiner 
opined that the veteran: 

. . . was caught in many gross 
exaggerations of his pain, amounts of 
pain medicine that he was tak[ing], 
possibly his history, and his physical 
examination seemed unreliable.  The 
examination that was done of his neck and 
his low back were normal.  (emphasis 
added).

On June 1998 VA examination, the veteran complained of 
chronic back pain aggravated by prolonged standing and 
sitting.  He also reported that he could not run or squat and 
had difficulty climbing stairs.  He also complained that the 
pain interfered with his job.  On examination, he had back 
muscle spasm with tenderness.  Ranges of back motion were 
recorded as extension to 30 degrees, flexion to 45 degrees, 
right lateral flexion to 20 degrees, and left lateral flexion 
to 30 degrees.  It was noted that the veteran had pain upon 
movement.  X-rays of the lumbar spine were negative.  The 
diagnosis was status post back injury with spasm of 
paravertebral muscles.  Thereafter the examiner opined that 
the veteran had "pain upon movements of his back with spasms 
of back muscles.  Overall severity of thoracic strain is 
moderate."  In a November 1998 addendum to that examination 
report, as to the thoracic and lumbar spines, it was observed 
that the veteran had spasm of the muscle of the back with 
tenderness.  Ranges of motion were recorded as extension to 
30 degrees, flexion to 45 degrees, right lateral flexion to 
20 degrees, and left lateral flexion to 30 degrees.  It was 
opined that the veteran had ". . . pain upon movement of his 
back with spasms of back muscles.  Overall severity of 
thoracic and lumbar spine disability is moderate."

On May 2000 VA examination, the veteran complained of a 
sharp, constant, knife-like, but non-radiating, pain in the 
mid to low back.  The veteran also complained that this area 
was stiff, weak, lacked endurance, and fatigued easily.  
Moreover, the veteran reported difficulty with even light 
lifting (up to 15 pounds) as well as problems with working 
and ordinary activities.  The veteran also reported that his 
wife had to help him do the most minor activities around the 
house and that he was unable to perform many activities 
outside the house.  Nonetheless, the veteran reported that he 
worked part time as a security guard (i.e., three days a 
week) and the remaining time he was a student.  The veteran 
also reported that he used a cane at home on an as needed 
basis and took Motrin (600 mg) one to two times daily for his 
discomfort.

On examination, the veteran had a normal gait without a limp 
and could remove his clothing and get up on the examining 
table without problems.  Ranges of thoracic spine motion were 
recorded as forward flexion to approximately 25 degrees, 
backward extension to 15 degrees, left and right side bending 
to 20 degrees, and left and right rotation to 30 degrees.  
The examiner opined that the above ranges of motion were 
"within normal limits", there were neither abnormalities nor 
problems, and there were no muscle spasms present.  Ranges of 
low back motion were recorded as forward flexion to 25 
degrees, backward extension to 15 degrees, left and right 
side bending to 15 degrees, and rotation was nil.  The 
examiner stated that "[t]here was a mild limitation opposite 
side.  No Goldthwait's sign.  No limitation of forward 
bending in a standing position although there was discomfort 
which the patient noted....  There was no weakened movement, 
excess fatigability, or incoordination noted."  X-rays of the 
lumbosacral spine and thoracic spine did not show any 
fractures.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Moreover, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id. 

Most recently, the veteran's service-connected back 
disabilities have been characterized as lumbar strain and 
thoracic strain and these disabilities were rated as 20 and 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain) and Diagnostic Code 5291 
(limitation of motion of the dorsal spine), respectively.  
See RO decision dated in February 1999.

As to both of the veteran's service-connected back 
disabilities, the veteran will be entitled to increased 
ratings under potentially applicable Diagnostic Codes only if 
he has a fracture with cord involvement requiring long leg 
braces or being bedridden (100 percent) or a fracture of the 
vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent) (Diagnostic Code 
5285); complete ankylosis of the spine at a favorable angle 
(60 percent) (Diagnostic Code 5286); or problems compatible 
with intervertebral disc syndrome with "moderate" symptoms 
(defined as recurring attacks) (20 percent), problems 
compatible with intervertebral disc syndrome with "severe" 
symptoms (defined as recurring attacks with only intermittent 
relief) (40 percent), or problems compatible with 
intervertebral disc syndrome with pronounced symptoms (60 
percent) (Diagnostic Code 5293).  38 C.F.R. § 4.71a (2001).

As to the service-connected thoracic strain, the veteran will 
also be entitled to an increased rating if he has ankylosis 
of the dorsal spine at a favorable angle (20 percent) or 
ankylosis of the dorsal spine at an unfavorable angle (30 
percent) (Diagnostic Code 5288).  38 C.F.R. § 4.71a (2001).

As to the service-connected lumbar strain, the veteran will 
also be entitled to an increased rating if he has ankylosis 
of the lumbar spine at a favorable angle (40 percent) or 
ankylosis of the lumbar spine at an unfavorable angle (50 
percent) (Diagnostic Code 5289); severe limitation in the 
range of motion of the lumbar spine (40 percent) (Diagnostic 
Code 5292); or lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent) (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a (2001).

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (Court) explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

First, the Board notes that increased ratings are not 
warranted for the service-connected back disabilities under 
Diagnostic Code 5286, 5288, or 5289.  Although the examiner 
who conducted the August 1990 VA examination noted that the 
thoracic and lumbar spines moved "en block," the claims file 
does not contain a diagnosis of ankylosis of either the 
thoracic or lumbar spines.  In fact, the clinical findings 
indicate that the thoracic and lumbar segments of the spine 
exhibited separate movements and were not ankylosed, 
particularly since range of motion studies actually recorded 
separate movement.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
In the absence of ankylosis, the Board may not rate either of 
his service-connected back disorders as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Consequently, increased 
schedular ratings would not be warranted for the veteran's 
service-connected back disorders under either Diagnostic Code 
5286, 5288, or 5289.

The Board next turns to the appropriateness of rating the 
veteran's service-connected back disorders under Diagnostic 
Code 5285.  However, there is no suggestion in the record 
that the veteran had ever fractured a vertebra in service.  
There being no demonstrable vertebral deformity due to 
fracture, a 10 percent rating may not be added to the ratings 
already in place for limitation of motion, nor would it be 
appropriate to rate the service-connected back disorders 
under this code in the absence of vertebral fracture.  
Consequently, increased schedular ratings would not be 
warranted for the service-connected back disabilities under 
Diagnostic Code 5285. 

The Board next looks to see whether it would be appropriate 
to rate either of the veteran's service-connected back 
disorders by analogy to a herniated nucleus pulposus under 
Diagnostic Code 5293 (a code for rating intervertebral disc 
syndrome).  Initially, the Board notes that controlling laws 
and regulations provide that, for the veteran to be entitled 
to an increased rating based on intervertebral disc syndrome, 
the record must first show that his service-connected back 
disabilities contemplates such disability.  As stated above, 
when the RO originally granted service connection for the 
veteran's back disorders, it characterized his service-
connected disability as lumbar-thoracic strain.  See RO 
decision entered in November 1990.  In all subsequent 
decisions, the RO continued the characterization of the 
veteran's service-connected back disorders as a strain.  See 
RO decisions entered in April 1993, August 1993, and March 
1994; also see Board remands entered in April 1996 and August 
1999.  Moreover, the medical evidence contained in the record 
does not show that the veteran was diagnosed with discogenic 
disease of the back until his March 1992 motor vehicle 
accident.  See aforementioned private medical records dated 
in 1992-1993.  

Therefore, the Board finds that the evidence contained in the 
record on appeal shows that the RO has not granted service 
connection for intervertebral disc syndrome for either of the 
veteran's back disabilities.  Moreover, the Board finds that 
where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected 
musculoskeletal back disabilities (lumbar strain under 
Diagnostic Code 5295 and thoracic strain under Diagnostic 
Code 5291), it would be improper for the Board to rate his 
disabilities by analogy to intervertebral disc syndrome, 
which encompasses neurologic impairment for which service 
connection is not currently in effect.  See 38 C.F.R. § 4.20 
(2001); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  
Therefore, consideration of Diagnostic Code 5293 is not 
warranted.

As to the veteran's service connected lumbar strain, the 
Board next looks at the question of whether the veteran is 
entitled to an increased rating under either Diagnostic Code 
5295 or 5292.  A review of the record on appeal shows that on 
February 1997 and June 1998 VA examinations, muscles spasm 
and tenderness were noted.  However, the examiner who 
conducted the February 1997 VA orthopedic examination opined 
that the veteran's low back was essentially normal and the 
examiner who conducted the May 2000 VA examination observed 
that there was no Goldthwait's sign or limitation of forward 
bending in a standing position.  Moreover, there is no actual 
radiographic evidence of arthritic changes of the back in the 
record.  In fact, a June 1998 x-ray of the lumbar spine was 
negative.  Therefore, because the record does not show that 
the veteran manifests listing of the whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion, his low 
back strain cannot reasonably be characterized as "severe."  
Thus, an increased rating under Diagnostic Code 5295 is not 
warranted.  See 38 C.F.R. § 4.71a (2001). 

As for Diagnostic Code 5292, the Board notes that on the 
veteran's recent VA examinations, overall ranges of low back 
motion varied to some extent.  Significantly, an examiner 
indicated that appellant appeared to be exaggerating the 
severity of his symptomatology.  See, in particular, the 
February 1997 VA examination report.  On February 1997 VA 
neurologic examination, flexion was to 50 degrees, extension 
was to 15 degrees, rotation was normal, and lateral bending, 
bilaterally, was to 20 degrees.  On June 1998 VA examination, 
extension was to 30 degrees, flexion was to 45 degrees, right 
lateral flexion was to 20 degrees, and left lateral flexion 
was to 30 degrees.  On May 2000 VA examination, forward 
flexion was to 25 degrees, backward extension was to 15 
degrees, lateroflexion was to 15 degrees, bilaterally, and 
rotation was nil.  Normal ranges of low back motion were 
reported in a January 1993 private clinical report of record 
as 90 degrees' flexion, 30 degrees' extension, 20 degrees' 
lateroflexion, bilaterally, and 30 degrees' rotation, 
bilaterally.  Based on the entire clinical evidence of 
record, the overall severity of restricted low back motion 
cannot be reasonably characterized as more nearly "severe."  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  
Therefore, an increased rating under Diagnostic Code 5292 is 
not warranted.  See 38 C.F.R. § 4.71a (2001). 

Although an increased rating may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, or to the criteria for a 40 
percent rating under Diagnostic Code 5295, DeLuca, supra, the 
salient point to be made in this regard is that even though 
appellant has pain, primarily with bending, consideration of 
38 C.F.R.§§ 4.40, 4.45 does not lead the Board to conclude 
that the functional losses he experiences equate to more than 
moderate limitation of motion of the lumbar spine or to more 
than the "moderate" severity level of low back strain 
contemplated by the 20 percent rating under Diagnostic Code 
5295.  Again, on 1998 VA examination, the examiner 
characterized the level of disability as no more than 
moderate; and taking into consideration the overall moderate 
overall limitation of low back motion, the 20 percent 
evaluation adequately compensates for the degree of 
disability manifested.  Accordingly, the veteran is not 
entitled to an increased rating for his lumbar strain 
disorder, even when taking into account his complaints of 
pain.

Furthermore, while it might be argued that separate ratings 
could be considered for limitation of motion and lumbar 
strain, it should be pointed out that each of the foregoing 
Diagnostic Codes by which a back disorder is ratable 
contemplates limitation of motion.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Therefore, assigning separate ratings on 
the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5295, would be 
inappropriate.  Id; 38 C.F.R. § 4.14 (2001).

The Board, in reaching the conclusions above, has considered 
the veteran's personal hearing testimony arguments as well as 
the arguments set forth in his written statements to the RO.  
However, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, his 
belief as to its current severity and etiology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 Vet. App.  
466 (1991).  The Board concludes that the preponderance of 
the evidence is against the claims for increased ratings.

Based on the argument made at the veteran's VA examinations 
and at his personal hearing (i.e., his back pain interfered 
with his work and/or school), the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2001).  Although the veteran has described his 
back as being so bad that he has difficulty working, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2001).  The current evidence of record does not demonstrate 
that his back problems have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that his service-
connected back disabilities have an adverse effect on 
employment to some extent, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Board consequently concludes that the preponderance of 
the evidence is against these claims, for the aforestated 
reasons.  38 U.S.C.A. § 5107 (Supp. 2001) and 38 C.F.R. 
§§ 3.102, 4.3 (2001). 


ORDER

Restoration of a 40 percent rating for service-connected 
lumbar-thoracic strain, an increased rating in excess of 20 
percent for lumbar strain on and after November 1, 1993, and 
an increased rating in excess of 10 percent for thoracic 
strain on and after November 1, 1993 are denied.  The appeal 
is denied in its entirety.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

